Title: [Diary entry: 3 November 1770]
From: Washington, George
To: 

Saturday 3d. We set of down the River on our return homewards, and Incampd at the Mouth; at the Beginning of the Bottom above the Junction of the Rivers, and at the Mouth of a branch on the Eastside, I markd two Maples, an Elm, & Hoopwood Tree as A Cornr. of the Soldiers L[an]d (if we can get it) intending to take all the bottom from hence to the Rapids in the Great Bent into one Survey. I also markd at the Mouth of another Gut lower down on the West side (at the lower end of the long bottom) an Ash and hoopwood for the Beginning of another of the Soldiers Survey to extend up so as to Include all the Bottom (in a body) on the West side. In coming from our last Incampment up the Kanhawa I endeavourd to take the courses & distances of the River by a Pocket Compass, & guessing; which I make thus. N. by W. 2 Mile—NNW 11/2 Do. NW ½ Do. to the Mouth of a pretty smart Creek to the Eastward—No. Wt. 2 Do. to another Creek of the same size on the same side—West ½ a Mile—WNW ½ a Mile—N. Wt. 1 Do. WNW 2 Do. W by N 2 Do.—NW 11/2 Do. WNW ½ Do. to the Mouth.